DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed May 11, 2021.  Claims 1-23 are pending, in which claims 17-23 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-16 in Paper dated May 11, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,2,6-7,10,13,16 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Yun (2018/0182821).
Re-claim 13, Yun teaches (at Figs 5,1-3,7C; paragraphs 21-77; Figs 7A-7C) a display device comprising: a pixel array at a display area (PXL in Figs 1-2; paragraphs 21-23); a connection pad 170,180 (Figs 2,5,7C; para 52-54) at a bonding area, the connection pad comprising a lower conductive layer (Figs 7A,5 for a lower conductive layer 151a located at region II-II’ in Fig 7A; para 71-73,56-66), an intermediate conductive layer (Figs 7A,5 for an intermediate conductive layer 151b/151c located at region II-II’ in Figs 7A,5) on the lower conductive layer, and an upper conductive layer (Figs 7C,5 for an upper conductive layer 
Re-claim 1, a display device (at Figs 5,1-3,7C; paragraphs 21-77; Figs 7A-7C) comprising: a light-emitting element 120 (Fig 2-3,5,7C; para 23,29-32) at a display area; a driving element 130 (Figs 3,5,7C, para 29-32) electrically connected to the light-emitting element 120; an encapsulation layer 140 (Fig 3,5, para 36-37) covering the light-emitting element; a touch sensor 154/152 (Figs 2-3, para 22-25,40-47) on the encapsulation layer; 
a connection pad 170,180 (Figs 2,5,7C; para 52-54) at a bonding area, the connection pad comprising a lower conductive layer (Figs 7A,5 for a lower conductive layer 151a located at region II-II’ in Fig 7A; para 71-73,56-66), an intermediate conductive layer (Figs 7A,5 for an intermediate conductive layer 151b/151c located at region II-II’ in Figs 7A,5) on the lower conductive layer, and an upper conductive layer (Figs 7C,5 for an upper conductive layer 152e/115c/151a/151b  located at region II-II’ in Fig 7C; para 76,77,56-66) on the intermediate conductive layer; a cladding layer 168a (Figs 5,7C; para 58-60) covering at least a side surface of the intermediate conductive layer and comprising an organic material (para 58); a passivation layer 168b (Figs 5,7C; para 58) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58), a portion of the passivation layer 168b being located under the upper conductive layer; and a driving circuit (paragraph 52-53 for attached a driving unit to the pad, Fig 2) attached to the connection pad.  Re-claim 2 , wherein the driving element comprises: a gate metal pattern 132 comprising a gate electrode 132 (Figs 3,5,7C, para 31-33); and a source metal pattern comprising a drain electrode 138, or a connection electrode 122 electrically connecting the drain electrode 138 to the light-emitting element, and wherein the touch sensor comprises a sensing conductive pattern 154 or 152 (Figs 2-3, para 22-25,40-47).  

Re-claim 10, wherein the intermediate conductive layer (Figs 7A,5 for an intermediate conductive layer 151b/151c located at region II-II’ in Figs 7A,5; para 56-66,71-73) has a multi-layered structure comprising an aluminum-containing layer (para 66,73 for aluminum).

 
Claims 13,16  are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Kim (2020/0350390).
Re-claim 13, Kim teaches (at Figs 10D, 4A,5A; para 84-180) a display device comprising: a pixel array (Figs 4A; para 79-88,91-92) at a display area; a connection pad at a bonding area, the connection pad comprising a lower conductive layer DL-E (Fig 10D, para 179-180), an intermediate conductive layer CL2 (Fig 10D) on the lower conductive layer, and an upper conductive layer CL3 (Fig 10D) on the intermediate conductive layer; a cladding layer 60 (Fig 10D; para 178-180) covering at least a side surface of the intermediate conductive layer CL2 and comprising an organic material (para 114); a passivation layer ISL-IL1 covering an upper surface of the cladding layer 60 and comprising an inorganic material (para 127), a portion of the passivation layer being located under the upper conductive layer CL3 (Fig 10D); and a driving circuit (Figs 4A-4B; para 84-87; 93-95;96-97) attached to the connection pad. Re-claim 16, wherein the intermediate conductive layer CL2 has a multi-layered structure comprising an aluminum-containing layer (para 125).

Claims 1,2,6,8,13 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Miyamoto (2020/0235169).
Re-claim 1, Miyamoto teaches (at Figs 1-5; paragraphs 31-61) a display device comprising: a light-emitting element 160 (para 49; Fig 4) at a display area; a driving element 140 (Fig 4, para 140-147) electrically connected to the light-emitting element; an encapsulation layer 180 (Fig 4, para 52) covering the light-emitting element; a touch sensor 20/210 (para 53-55; Figs 4,2, para 36-38) on the encapsulation layer; a connection pad 107/109 (para 34-35; Figs 4,1-3) at a bonding area, the connection pad comprising a lower conductive layer 220 (Fig 4, para 57), an intermediate conductive layer 230 (Fig 4, para 57) on the lower conductive layer, and an upper conductive layer 216 (Fig 4, para 57) on the intermediate conductive layer; a cladding layer 114 (Figs 4,5, para 48,48) covering at least a side surface of the intermediate conductive layer 230 and comprising an organic material (para 48 for organic layer 114); a passivation layer 150 (Figs 4-5; para 48,58) covering an upper surface of the cladding layer and comprising an inorganic material (para 48 for inorganic layer 150), a portion of the passivation layer 150 being located under the upper conductive layer 216 (Figs 4,5); and a driving circuit 108 (Figs 4,1, para 34) attached to the connection pad.   Re-claim 2 , wherein the driving element comprises: a gate metal pattern comprising a gate electrode 146 (Fig 4, para 44); and a source metal pattern comprising a drain electrode 148 (Fig 4, para 44), or a connection electrode 162 (Fig 4, para 48) electrically connecting the drain electrode 48 to the light-emitting element, and wherein the touch sensor comprises a sensing conductive pattern 210,210A,210B (Figs 2, para 36-38,57).  Re-claim 6, wherein the touch sensor comprises: a lower touch insulation layer 186 (Fig 4, para 52); a first sensing conductive pattern 210 (Fig 4, para 57,53) on the lower touch insulation layer; a touch intermediate insulation layer 190 (para 54; Fig 4) covering the first sensing conductive pattern; and a second sensing conductive pattern 214,216 (Fig 4, para 55-57) on the touch intermediate insulation layer 190, and wherein the upper conductive layer 216 is formed from a same layer as that of the second sensing conductive pattern 216,214 (para 55-57).  Re-claim 8, wherein the cladding layer 114 (Figs 4,5, para 48,58) is formed from an organic insulation layer 114 covering the source metal pattern 48 Fig 4, para 44), and a thickness of the cladding layer (Figs 4,5, para 58-61) covering the side surface of the intermediate conductive layer 230  is less than that of the organic insulation layer 114.  Re-claim 13, Miyamoto teaches (at Figs 1-5; paragraphs 31-61) a display device comprising: a pixel array at a display area (Figs 1-4; para 32-35); a connection pad 107/109 (para 34-35; Figs 4,1-3) at a bonding area, the connection pad comprising a lower conductive layer 220 (Fig 4, para 57), an intermediate conductive layer 230 .   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Yun (2018/0182821) taken with Akimoto (2018/0039360).
   Yun teaches (at Figs 5,1-3,7C; paragraphs 21-77; Figs 7A-7C) the display device, as applied to claims 13,16,1,2,6-7,10 above, and fully repeated herein; and Re-claim 11, comprising a first electrode 122 of the light emitting device 120 (Figs 5,3,7C; para 32-35)
Re-claim 11 :  Yun already teaches a first electrode 122 of the light emitting device 120, but lacks mentioning the first electrode comprising silver.
However, Akimoto teaches (at Fig 8, para 105) the light emitting device 160 comprising the first electrode 162 of silver.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first electrode .
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Yun (2018/0182821) taken with Lee (2018/0358413).
   Yun teaches (at Figs 5,1-3,7C; paragraphs 21-77; Figs 7A-7C) the display device, as applied to claims 13,16,1,2,6-7,10 above, and fully repeated herein; and Re-claim 12, wherein a driving circuit (paragraph 52-53 for attached a driving unit to the pad, Fig 2) is electrically connected and attached to the connection pad comprising the upper conductive layer.  
Re-claim 12 :  Yun already teaches attaching the driving circuit to the connection pad, but lacks connecting the driving circuit through a conductive bonding member that contacts the upper conductive layer. 
However, Lee teaches (at Fig 3, paragraph 104-105) wherein the connection pad 170,180 is electrically connected to the driving circuit (para 104-105 for driver IC) through a conductive bonding member 1610,1620 that contacts the upper conductive layer 186,174. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Yun by attaching the driving circuit through the conductive bonding member that contacts the upper conductive layer, as taught by Lee. This is because of the desirability to electrically connect the driving circuit to the connection pad in a simplifying physical configuration.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (2020/0235169) taken with Yun (2018/0182821).
   	Miyamoto teaches (at Figs 1-5; paragraphs 31-61) the display device, as applied to claims 1,2,6,8,13 above and fully repeated herein.
Re-claim 9: Miyamoto already teaches the cladding layer 114 of organic material, but lacks detailing a thickness of the cladding layer of less than 1 micron.
However, Yun teaches (at para 68) the cladding layer 168a of organic material, where the thickness of the cladding layer 168a of about 300-500 Angstroms, which is less than 1 micron.
In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claims 1,2,6,10,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (2018/0095584) taken with Yun (2018/0182821).
   	Re-claim 1, Lee ‘584 teaches (at Figs 1,2-3; para 23-62; Figs 5A-5E; para 63-76) a display device comprising: a light-emitting element 120 (Fig 3; para 24-26) at a display area; a driving element 130 (Fig 3, para30-31) electrically connected to the light-emitting element 120; an encapsulation layer covering the light-emitting element; a touch sensor 154 (Fig 3; para 37-47)  on the encapsulation layer; a connection pad 170/180 at a bonding area, the connection pad comprising a lower conductive layer 168 (Fig 3, para 51-58), an intermediate conductive layer 172/174 (Fig 3; para 51-55) on the lower conductive layer, and an upper conductive layer 176 (Fig 3, para 56-57) on the intermediate conductive layer; a cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) covering at least a side surface of the intermediate conductive layer and comprising an organic material (Figs 5D,3; para 71-72 for organic material); and a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part)  attached to the connection pad 170.  Re-claims 13,  Lee ‘584 teaches (at Figs 1,2-3; para 23-62; Figs 5A-5E; para 63-76) a display device comprising: a pixel array at a display area (Fig 1-3; para 23-26); a connection pad 170/180 at a bonding area, the connection pad comprising a lower conductive layer 168 (Fig 3, para 51-58), an intermediate conductive layer 172/174,156 (Fig 3; para 51-55) on the lower conductive layer, and an upper conductive layer 176 (Fig 3, para 56-57) on the intermediate conductive layer; a cladding layer 
	Re-claims 1,13:  Lee ‘584 already teaches the cladding layer 158 (Figs 3,5E) of organic material with a portion being located under the upper conductive layer 176, but lacks having an inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer.
However, Yun teaches a cladding layer 168a (Figs 5,7C; para 58-60) covering at least a side surface of the intermediate conductive layer and comprising an organic material (para 58); and a passivation layer 168b (Figs 5,7C; para 58-59) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58), a portion of the passivation layer 168b being located under the upper conductive layer.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee by providing the inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer, as taught by Yun.  This is .


Claims 3,14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,6,10,13, and further of Kim (2019/0012031).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,10,13 above, and fully repeated herein, in which claim 1 is applied the same to claim 14; and Re further claims 3,14 Lee ‘854 also teaches wherein the lower conductive layer 168,182 (Fig 3, para 51-58)  is formed from a same layer as that of the gate metal pattern 132 (para 65,58), the intermediate conductive layer 172/174 (Fig 3; para 51-55) on the lower conductive layer, and the upper conductive layer 176 (Fig 3, para 56-57) is formed from a same layer as that of the sensing conductive pattern 154b (Fig 5E ; para 73-74); and Re-claim 4, Lee ‘854 also teaches wherein the source metal pattern comprises a first source metal pattern comprising the drain electrode 138 (Fig 3, para 30-32) , and a second source metal pattern comprising the connection electrode 122 (Fig 3, 31-32), and wherein the intermediate conductive layer comprises a first intermediate conductive layer 172, and a second intermediate conductive layer 174.
Re-claims 3,14: Lee ‘854 already teaches the intermediate conductive layer, but just lacks having the intermediate conductive layer formed from a same layer as that of the source metal pattern; and Re-claim 4 for the first intermediate conductive layer  formed from a same layer as that of the first source metal pattern, and a second intermediate conductive layer formed from a same layer as that of the second source metal pattern.
However,  Kim teaches (at Fig 11, para 82-83) the display device, wherein the intermediate conductive layer comprising the first intermediate conductive layer 401,402 (Fig 11) is formed from a same layer as that of the first source metal pattern 230,210, and wherein the intermediate conductive layer comprising the second intermediate conductive layer 330 (Fig 16) is formed from a same layer as that of the second source metal pattern 235 (Fig 16, para 87-88).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee by providing the intermediate conductive layer comprising the first intermediate In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Applicant has the burden of proof in such cases, as the above caselaw makes clear.   


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Park (2016/0064427).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 7, wherein Yun already teaches the passivation layer 168b (Figs 5,7C; para 58-59) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58), a portion of the passivation layer 168b being located under the upper conductive layer.
Re-claim 7: Lee and Yun already teach the passivation layer, but lacks mentioning the passivation layer formed form a same layer as that the lower touch insulation layer, the touch intermediate insulation layer or a combination thereof.
First, regarding “…is formed from the same layer…”,  a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 
Second, however, Park teaches (at Figs 4,5H; para 71-74,91-96,45) the display device comprising the passivation layer 440,430 formed form a same layer as that the lower touch insulation layer 430, the touch intermediate insulation layer 440 or a combination thereof.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device comprising the passivation layer of Lee and Yun by providing the passivation layer from a same layer as that the lower touch insulation layer, the touch intermediate insulation layer or a combination thereof, as taught by Park.  This is because of the desirability to facilitate the formation of the passivation layer with other insulation layer concurrently, thereby improving the fabrication of the display device.

Claims 8-9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Miyamoto (2020/0235169).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 8, wherein the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is formed from an organic insulation layer (Figs 5D,3; para 71-72 for organic layer).  
	Re-claims 8,15: Lee already teaching the cladding layer formed from the organic insulation layer, but lacks forming from an organic insulation layer covering the source metal pattern and having a thickness less than that of the organic insulation layer.
	Miyamoto teaches the display device, wherein the cladding layer 114 (Figs 4,5, para 48,58) is formed from an organic insulation layer 114 covering the source metal pattern 48 Fig 4, para 44), and a thickness of the cladding layer (Figs 4,5, para 58-61) covering the side surface of the intermediate conductive layer 230 is less than that of the organic insulation layer 114.


Re-claim 9: Lee already teaches the cladding layer 159 of organic material, but lacks detailing a thickness of the cladding layer of less than 1 micron.
However, Yun teaches (at para 68) the cladding layer 168a of organic material, where the thickness of the cladding layer 168a of about 300-500 Angstroms, which is less than 1 micron.
The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to select the portion of the prior art's range of thickness of the cladding layer of about 300-500 Angstroms, which is less than 1 micron, as taught by Yun, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Akimoto (2018/0039360).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 11, comprising a first electrode 122 of the light emitting device 120 (Figs 5,3,7C; para 32-35).
Re-claim 11: Lee ‘584 already teaches a first electrode 122 of the light emitting device 120, but lacks mentioning the first electrode comprising silver.

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first electrode of the light emitting element of Lee and Yun by employing the silver for the first electrode, as taught by Akimoto.  This is because of the desirability to employ the silver first electrode to reflect visible light from the light-emitting element.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16 and further of Lee (2018/0358413).
   Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 12, wherein a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part) is electrically connected and attached to the connection pad comprising the upper conductive layer 176.
Re-claim 12:  Lee ‘584 already teaches attaching the driving circuit to the connection pad, but lacks connecting the driving circuit through a conductive bonding member that contacts the upper conductive layer. 
However, Lee ‘413 teaches (at Fig 3, paragraph 104-105) wherein the connection pad 170,180 is electrically connected to the driving circuit (para 104-105 for driver IC) through a conductive bonding member 1610,1620 that contacts the upper conductive layer 186,174. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee ‘584 and Yun by attaching the driving circuit through the conductive bonding member that contacts the upper conductive layer, as taught by Lee ‘413. This is because of the desirability to electrically connect the driving circuit to the connection pad in a simplifying physical configuration.   




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822